FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3472
                  _____________________________

BRUCE MCINTOSH and VALLI
MCINTOSH,

    Appellants,

    v.

JAMES C. MYERS and GAYLE E.
MYERS,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Walton County.
David W. Green, Judge.

                          May 2, 2019


PER CURIAM.

     Bruce and Valli McIntosh challenge the trial court’s entry of
Final Judgment providing injunctive relief for the removal of
cypress trees planted by James and Gayle Myers. We affirm,
except as to the McIntoshes’ argument that they are also entitled
to injunctive relief regarding the trees planted in the common
area near both properties.

                                I.

    The McIntoshes and the Myerses own homes on adjacent lots
in the Seaspray Subdivision (hereinafter “the subdivision”) in
Walton County. The subdivision is governed by the Covenants,
Conditions and Restrictions of Seaspray, a Subdivision
(hereinafter “the covenants”). The covenants require that
residents obtain approval from the subdivision’s Architectural
Review Committee (ARC) before proceeding with any landscaping
or improvement on their property.

     The dispute arose when the Myerses planted twenty-one
cypress trees within their property. Nine of the trees were
planted in the common area abutting the rear lot line of both the
Myerses’ and McIntoshes’ properties. The Myerses did not seek
pre-approval from the ARC. As a result, the McIntoshes filed a
complaint seeking to enforce the subdivision’s covenants. In
pertinent part, the complaint requested injunctive relief in the
form of the removal of all the offending trees.

     After a bench trial, the trial court held that the trees were
planted without the approval of the ARC and that they
constituted a nuisance in violation of the subdivision’s covenants.
The trial court also found that the Myerses removed the trees
located on their property. The trial court, therefore, granted
injunctive relief by enjoining the Myerses from planting any
other trees on their property.

     The trial court, however, declined to extend injunctive relief
as to the tress located in the common area claiming that there
was no testimony establishing that the Myerses planted the trees
in the common areas, as well as the fact that the complaint only
requested that the trees be removed from the Myerses’ property
and that the subdivision’s homeowner’s association needed to
have been made a party to the complaint.

                                II.

     Reviewing a trial court’s decision to grant an injunction
presents a mixed standard of review. Nipper v. Walton Cty., 208
So. 3d 331, 331 (Fla. 1st DCA 2017). An injunction resting on
factual findings must be reviewed for abuse of discretion. Id. An
injunction predicated on purely legal matters, however, is
reviewed de novo. Id.


                                2
                                III.

     The trial court declined to grant injunctive relief as to the
trees in the common areas because it found that 1) there was no
testimony that established the Myerses planted the trees in the
common areas; 2) the McIntoshses’ complaint simply requested
relief for the trees planted on the Myerses’ property; and 3) the
subdivision’s homeowner’s association needed to be made a party
to the complaint.

     First, the record is clear that Bruce McIntosh testified that
the trees in the common area were planted by the Myerses.
Furthermore, a member of the ARC testified that the Myerses
had planted the trees without approval from the board. Bruce
McIntosh also testified that there were nine trees in the common
area between both properties. All this testimony indicates that
the offending trees in the common area were planted by the
Myerses. Thus, the trial court abused its discretion by finding
that no evidence was adduced connecting the Myerses to the trees
in the common area.

      Second, this Court has recognized that “the character of an
equitable pleading is determined, not by its title, but by its
contents, and by the actual issues in dispute.” Circle Fin. Co. v.
Peacock, 399 So. 2d 81, 84 (Fla 1st DCA 1981). Accordingly,
“courts have the fullest liberty in molding decrees to the necessity
of the action regardless of the prayer.” Id. In any event, the
complaint’s “general allegations” referenced all the trees planted
by the Myerses, including the ones located in the common area.
Moreover, the complaint requested “such other and further relief
as the Court may deem necessary or proper to grant Plaintiff’s
full relief in this action.”

     Lastly, Florida law allows homeowners to bring “[a]ctions at
law or in equity” against other homeowners to “redress alleged
failures or refusal” to comply with the restrictive covenants
governing their homeowners’ association. § 720.305(1)(b), Fla.
Stat. The statute does not set forth any limitation on this right as
it relates to common areas. More importantly, the covenants
governing the subdivision clearly provide for individual owners to


                                 3
seek enforcement of the covenants in law or equity. * Therefore,
the trial court erred in denying injunctive relief.

                                IV.

     In conclusion, the McIntoshes’ sought injunctive relief as it
related to the trees planted by the Myerses. The trial court found
the trees in violation of the subdivision’s covenants, but failed to
provide injunctive relief as to the trees located in the common
area. The McIntoshes, however, established that the tress in the
common area were planted by the Myerses and sufficiently pled
for relief as to the common area. Finally, Florida law, as well as
the subdivision’s covenants, allow individual homeowners to
enforce the covenants of their homeowners’ associations. As such,
the trial court erred in denying the McIntoshes full injunctive
relief. We, therefore, reverse and remand so that the trial court
may amend its Final Judgment consistent with this opinion.

    REVERSED and REMANDED.

B.L. THOMAS, C.J., and KELSEY and WINOKUR, JJ., concur.




    *   Article III of the subdivision’s covenants establish that
“[t]he Association, or any Owner shall have the right to enforce by
any proceeding by law or in equity, all restrictions, conditions,
covenants, reservations, liens and charges now or hereafter
imposed by the provisions of this Declaration” and that “[a]ny
single violation of any provision of this Declaration by an Owner
shall constitute a continuing violation which shall allow the
Association or any other Owner to seek permanent injunctive
relief.” (Emphasis added).



                                 4
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


H. Lee Strayhan, III of Clark, Partington, Hart, Larry, Bond &
Stackhouse, Destin, for Appellants.

John R. Dowd, Jr. of the Dowd Law Firm, P.A., Fort Walton
Beach, for Appellees.




                              5